Exhibit 10.59

 

GENERAL MARITIME CORPORATION

 

STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), made this 20th day
of May, 2004, between General Maritime Corporation (the “Company”) and Peter S.
Shaerf (the “Optionee”), a non-employee director of the Company.

 

WHEREAS, the Company desires to have Optionee continue to serve on its Board of
Directors and to provide Optionee with an incentive to share in the success of
the Company;

 

WHEREAS, in order to provide such an incentive to its employees and non-employee
directors, the Company has adopted the General Maritime Corporation 2001 Stock
Incentive Plan (the “Plan”);

 

WHEREAS, the option granted hereby is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 or any successor provision of
the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, unless otherwise provided herein, capitalized terms used in this
Agreement shall have the meaning given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Grant of Option.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Board of Directors hereby
grants to the Participant an incentive stock option (the “Option”) with respect
to 5,000 shares of common stock of the Company, par value $0.01 per share
(“Common Stock”). The Option does not constitute an “incentive stock option”
within the meaning of Code section 422, to the extent allowed under the Plan and
applicable law.

 

2.             Grant Date. The Grant Date of the Option is May 20, 2004.

 

3.             Incorporation of Plan. All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Committee, shall govern. Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

 

4.             Vesting Date. The Option shall become exercisable with respect to
25% of the shares of Common Stock subject to the Option on each of the first
four anniversaries of the Grant Date.

 

5.             Exercise Price. The exercise price-per-share of each share with
respect to which the Option is granted is $22.57, which is equal to or greater
than the Fair Market Value (as defined in Section 1.6(a) of the Plan) of a share
of Common Stock as of the Grant Date.

 

1

--------------------------------------------------------------------------------


 

6.             Expiration Date; Effect of Termination of Employment.

 

(a)        Subject to the provisions of the Plan and this Agreement, the Option
shall expire and terminate on the tenth anniversary of the Grant Date.

 

(b)        In the event that the Participant ceases to be a member of the
Company’s Board of Directors for any reason other than death, retirement (as
defined in Section 2.5(c) of the Plan), disability (as defined in Section 2.5(d)
of the Plan), cause (as defined in Section 2.5(b) of the Plan) or resignation
(as defined in Section 2.5(b) of the Plan) without the Company’s prior consent:
(i) the Option, to the extent that it was exercisable at the time of such
termination, shall remain exercisable until the expiration of 90 days (one year
in the case of Disability, as defined in the Plan) after such termination, on
which date the Option shall expire; and (ii) the Option, to the extent that it
was not exercisable at the time of such termination, shall expire at the close
of business on the date of such termination and thereafter shall be null and
void and of no further force or effect; provided, however, that the Option shall
not be exercisable after the expiration of its term.

 

(c)        In the event that the Participant ceases to be a member of the
Company’ Board of Directors by reason of the Participant’s retirement: (i) the
Option, to the extent that it was exercisable at the time of such termination,
shall remain exercisable until the expiration of three years after such
termination, on which date the Option shall expire; and (ii) the Option, to the
extent that it was not exercisable at the time of such termination, shall expire
at the close of business on the date of such termination and thereafter shall be
null and void and of no further force or effect; provided, however, that the
Option shall not be exercisable after the expiration of its term.

 

(d)        In the event that the Participant ceases to be a member of the
Company’s Board of Directors by reason of the Participant’s death or disability:
(i) the Option, to the extent that it was exercisable at the time of such
termination or would have become exercisable within 12 months after the time of
such termination, but for such termination, shall become and remain exercisable
until the expiration of one year after such termination, on which date the
Option shall expire; and (ii) the Option, to the extent that it was not, and did
not become, exercisable at the time of such termination, shall expire at the
close of business on the date of such termination and thereafter shall be null
and void and of no further force or effect; provided, however,, that the Option
shall not be exercisable after the expiration of its term.

 

(e)        In the event that the Participant dies while a member of the
Company’s Board of Directors or during the 90-day, one-year or three-year
periods under Sections 6(b), 6(c) or 6(d) hereof: (i) the Option, to the extent
that it was exercisable at the time of such death, shall remain exercisable
until the expiration of one year after such death, on which date the Option
shall expire; and (ii) the Option, to the extent that it was not exercisable at
the time of such death, shall expire at the close of business on the date of
such death and thereafter shall be null and void and of no further force or
effect; provided, however, that the Option shall not be exercisable after the
expiration of its term.

 

(f)         In the event that the Participant ceases to be a member of the
Company’s Board of Directors for cause or resignation without the Company’s
prior consent, the Option, to the extent not exercised, shall expire as of the
start of business on the date of such termination and thereafter shall be null
and void and of no further force or effect.

 

2

--------------------------------------------------------------------------------


 

(g)        The Option shall not qualify as an incentive stock option under Code
section 422 if it is exercised more than three months following the
Participant’s termination of employment for any reason other than death or
disability, or for more than one year following the Participant’s termination of
employment by reason of disability.

 

7.             Method of Exercise. The Option shall be exercisable in whole or
in part. The partial exercise of the Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof. The Option shall
be exercised by delivering notice to the Company in the form and manner
specified by the Committee, accompanied by payment for the shares of Common
Stock being purchased upon the exercise of the Option. Payment shall be made:
(i) by certified or official bank check (or the equivalent thereof acceptable to
the Company or its exchange agent) for the full exercise price; or (ii) with the
consent of the Committee, by delivery of shares of Common Stock having a Fair
Market Value (determined as of the exercise date) equal to all or part of the
exercise price and a certified or official bank check (or the equivalent thereof
acceptable to the Company or its exchange agent) for any remaining portion of
the full exercise price; or (iii) at the discretion of the Committee and to the
extent permitted by law, by such other provision, consistent with the terms of
the Plan, as the Committee may from time to time prescribe (whether directly or
indirectly through the exchange agent). Certificates for shares of Common Stock
purchased upon the exercise of the Option shall be issued in the name of the
Participant or his/her beneficiary, as the case may be, and delivered to the
Participant or his/her beneficiary, as the case may be, as soon as practicable
following the effective date on which the Option is exercised.

 

8.             Tax Withholding. The Participant is obligated to remit to the
Company an amount sufficient to satisfy any federal, state or local tax
withholding and other taxes due or potentially payable in connection with the
exercise of the Option. To the extent permitted by the Committee in its sole
discretion, the Participant may satisfy this obligation by directing the Company
to withhold from the shares of Common Stock to be issued to the Participant upon
the exercise of the Option a number of whole shares of Common Stock having a
Fair Market Value (determined as of the date on which the amount of required tax
withholding is determined) as close as possible to the minimum amount of such
obligation, with any additional amount to be paid by the Participant in cash.

 

9.             Securities Matters.

 

(a)        The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933, as amended (the “1933 Act”) of any
interests in the Plan or any shares of Common Stock to be issued thereunder or
to effect similar compliance under any state laws. The Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant hereto unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable. The Participant
specifically understands and agrees that the shares of Common Stock, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the 1933 Act and, accordingly, the Participant may
be required to hold the

 

3

--------------------------------------------------------------------------------


 

shares indefinitely unless they are registered under such Act or an exemption
from such registration is available.

 

(b)        The exercise of the Option shall be effective only at such time as
counsel to the Company shall have determined that the issuance and delivery of
shares of Common Stock pursuant to such exercise is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded. The
Committee may, in its sole discretion, defer the effectiveness of any exercise
of the Option in order to allow the issuance of shares of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from registration or
other methods for compliance available under federal or state securities laws.
The Committee shall inform the Participant in writing of its decision to defer
the effectiveness of the exercise of the Option. During the period that the
effectiveness of the exercise of the Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

 

10.           Transferability/Exercise After Death. During the lifetime of the
Participant, the Option may be exercised only by the Participant or the
Participant’s legal representative and is not assignable or transferable
otherwise than by will or by the laws of descent and distribution. After the
Participant’s death, the Option may be exercised pursuant to Section 6(d) or
6(e) hereof, as the case may be, by the Participant’s executor or administrator
or other duly appointed representative reasonably acceptable to the Committee,
unless the Participant’s will specifically disposes of the Option, in which case
the Option may be exercised only by the recipient of such specific disposition.
Any such individual or entity that exercises the Option after the participant’s
death shall be bound by all the terms and conditions of the Plan and this
Agreement.

 

11.           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

12.           Integration. This Agreement contains the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

4

--------------------------------------------------------------------------------


 

15.           Notice of Certain Dispositions. In the event that the Participant
disposes of any shares of Common Stock acquired upon the exercise of the Option
(i) prior to the expiration of two years after the Grant Date or prior to one
year after the date the shares were acquired or (ii) under any other
circumstances described in Section 422(a) of the Code, or any successor
provision, the Participant hereby agrees to notify the Company of such
disposition within 10 days thereof.

 

16.           Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Option shall be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

 

Name:

 John C. Georgiopoulos

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

 

  /s/ Peter S. Shaerf

 

  Peter S. Shaerf

 

5

--------------------------------------------------------------------------------